WILLIAMS, J.
The order should be reversed, and an order made appointing a referee to take the evidence of the parties and report the same to the court with his opinion thereon, with costs to abide event. The application was apparently made under section 27 of the general corporation law (being section 15, c. 563, p. 1063, Laws 1890, as amended by chapter 687, p. 1810, Laws 1892). The court assumed to hear and determine the matter upon affidavits. Many of the statements made in the affidavits were of conclusions, rather than simple facts, and we think the witnesses should be subjected to oral examination and cross-examination, and the whole evidence submitted to the court, before a final decision is made. The controversy seems to me to be of too much importance to be thus summarily disposed of. All concur.